Order entered May 27, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00624-CV

                           IN RE REDDIE HOUSTON, Relator

                Original Proceeding from the 366th Judicial District Court
                                  Collin County, Texas
                           Trial Court Cause No. 366-81813-06

                                        ORDER
       Based on the Court’s opinion of the date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   LANA MYERS
                                                         JUSTICE